Exhibit 10.1 EXECUTIVE EMPLOYMENT AGREEMENT This EXECUTIVE EMPLOYMENT AGREEMENT, is dated as of this 31st day of December, 2009 (the “Agreement”), by and between Cinnabar Ventures, Inc., a Nevada corporation (the “Company”), and Richard Allan Lisa (the “Executive”). BACKGROUND WHEREAS, the Company is engaged in the business of developing, manufacturing and marketing consumer and business technology services including both software and hardware products distributed nationally and internationally; WHEREAS, the Company believes that the Executive possesses the skills and abilities necessary for the Company to meet its current and future objectives; WHEREAS, the Executive desires to provide such services to the Company in such capacities, on and subject to the terms and conditions hereof; and NOW, THEREFORE, in consideration of the mutual covenants set forth below, the parties hereby agree as follows. AGREEMENT Section 1. Employment. 1.1 Employment. Subject to all of the terms and conditions hereof, the Company does hereby employ the Executive and the Executive does hereby accept the employment. 1.2 Term. This Agreement shall be in effect for a period of five (5) years (the “Initial Term”) beginning on the date of execution of this Agreement (the “Effective Date”), and shall renew for an additional five (5) year term, unless otherwise agreed by the parties in writing, and then shall automatically be renewed for additional one (1) year terms unless terminated by either party as set forth below. 1.3Duties. (a)Capacity.So long as he is employed by Company, Executive shall be employed as the President and Chief Operating Officer (“COO”) of the Company and will be an employee of the Company at all times during the term of this Agreement. Company and Executive acknowledge and agree that Executive’s position is the President and COO and shall be entitled to the rights and benefits that are afforded to the responsibilities of a President and COO. Executive will report directly to the Company’s Chief Executive Office. Executive will also serve as a member of the Company’s Board of Directors (the “Board of Directors”).
